HEANEY, Circuit Judge.
These are consolidated appeals by the defendant motor carriers from summary judgments entered in favor of the plaintiff shippers.
The carriers in these cases raise substantially the same issues as were raised in Proctor and Gamble Distributing Co. v. Ideal Truck Lines, Inc., 501 F.2d 928 (8 Cir., filed this date). We affirm the judgments of the District Court for the reasons set forth in that opinion. Although the District Court awarded interest from October 12, 1971, a date later than was approved in Proctor and Gamble, the shippers have not raised this issue on appeal, and we affirm the District Court.
Costs on appeal shall be taxed to the appellants.
The appellees’ request for attorneys’ fees on appeal is denied.
Affirmed.